                       Case 2:17-cv-04540-WB Document 126-267 Filed 01/07/19 Page 1 of 1
                                                                                             As of: June 12, 2013
                                                                                             Received: February 13, 2013
                                                                                             Status: Posted
       PUBLIC SUBMISSION                                                                     Posted: May 02, 2013
                                                                                             Category: Individual
                                                                                             Tracking No. 1jx-83nu-sq6k
                                                                                             Comments Due: April 08, 2013
                                                                                             Submission Type: Web

      Docket: CMS-2012-0031
      Certain Preventive Services Under the Affordable Care Act

      Comment On: CMS-2012-0031-63161
      Coverage of Certain Preventive Services under Affordable Care Act

      Document: CMS-2012-0031-63314
      Kelly Jarboe-MO



                                              Submitter Information
      Name: Kelly Jarboe
      Address:
        Blue Springs,  MO,  64014-3729
      Organization: Individual


                                                   General Comment
      There is no way the Central Government should be involved in an issue such as this. You are
      invading the Private lives of Citizens and in turn asking for them to pay for or approve the poor
      judgment of others.
      If a person wants to protect themselves from unwanted Pregnancies the best and only effective way
      is to not indulge in Sexual Intercourse, in the first place, then as an alternate method, buy what you
      need to help prevent getting Pregnant, but don't ask me or others to pay for it or force others to do
      so.
      Adopt some Morale Responsibility for you own actions and try to follow good advice from the best
      source on this Subject, and that would be the Teachings of the Bible, not a teacher, Congressman, or
      friends.

      If you play you pay, not us!




                                                                                                                              025731

file:///C|/...ate/NPRM/CMS-2012-0031-63161/Part%201/CMS-2012-0031%202013-06-13%2003-12-50_docs/CMS-2012-0031-63314.html[7/10/2013 11:13:53 AM]
